Citation Nr: 9915494	
Decision Date: 06/03/99    Archive Date: 06/15/99

DOCKET NO.  97-34 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to a compensable evaluation for cysts on the 
back.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran's Wife


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

The veteran had active service from September 1955 to 
September 1975.

While the issue of entitlement service connection for 
residuals of stroke with brain surgery was developed for 
appellate review, the veteran's wife submitted a general 
power of attorney from the veteran to her, dated in February 
1995, and, exercising this power, withdrew the appeal of this 
issue in a written statement, dated March 22, 1999.  Hence, 
this matter is not for appellate review.

This matter arises before the Board of Veterans' Appeals 
(Board) from a June 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego that 
granted noncompensable service connection for cysts on the 
back.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the veteran's appeal on the issue of 
entitlement to an increased evaluation for cysts on the back 
is of record.

3.  The veteran's service-connected back cysts are painful 
and tender.  


CONCLUSION OF LAW

The schedular criteria for a 10 percent evaluation for cysts 
on the back have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.3, 4.6, 4.118-2, Diagnostic Codes 7819, 
7804 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

A review of the record reveals that, in pertinent part, the 
RO granted noncompensable service connection for cysts on the 
back in a rating decision dated in June 1997.  At that time, 
before the RO were the veteran's service medical records, 
clinic reports dated in February 1994, treatment records from 
Kaiser dated from February 1994 to February 1995, a November 
1996 letter regarding development of the veteran's claim, and 
the report of a VA examination conducted in May 1997.  As to 
the veteran's service medical records, a separation 
examination dated in July 1975 disclosed sebaceous cysts on 
the back and the veteran was referred to dermatology.  In a 
hospital admission report dated in December 1994, the 
examiner noted a past surgical history of resection of 
multiple cutaneous lesions.  A history and physical for 
discharge from the hospital dated in February 1995 shows a 
history of removal of a boil.

The report of a VA examination conducted in May 1997 reflects 
that the veteran has a history of the removal of a cyst on 
his back on two separate occasions and a recurrence.  The 
veteran complained of drainage from the cyst.  Examination 
revealed a 3 by 2.5 centimeter cystic nodule on the left mid 
back with a .7 centimeter linear hyperpigmented scar located 
to the left superior margin of the cyst.  A 5 by 3 centimeter 
cystic nodule, immediately adjacent to the cyst on the mid 
back, was present.  There was a 2-centimeter linear surgical 
scar on the left upper back.  The examination report includes 
two color slides, showing the veteran's disability.  The 
diagnosis was multiple cysts.

The veteran's wife testified under oath at a hearing before 
the undersigned member of the Board in March 1999.  She 
stated that the veteran had decided not to pursue his service 
connection claim related to his brain surgery.  Transcript 
(T.) at 2.  When questioned about treatment for the cysts on 
the veteran's back since December 1994, the veteran's wife 
responded that there were no other records and that she had 
been unable to convince the veteran to see a doctor.  (T.) at 
3.  The veteran's wife further stated that the current cyst 
looks like a boil or a bump and it disturbs the veteran's 
ability to sleep. (T.) at 4.  She also noted that the cyst is 
soft and sometimes itches.  (T.) at 4.  Additionally, the 
veteran's wife stated that, although the cysts had been 
removed in 1994, they tend to recur.  (T.) at 4.          She 
reported that the veteran could not lie on his back in bed 
because of the cyst.  (T.) at 4.
Analysis

Initially, the undersigned finds that the veteran's claim is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991), in that his allegations as to the severity of 
his service-connected disability are plausible, capable of 
substantiation.  See Proscelle v. Derwinski, 2 Vet.App. 629 
(1993).  In typical circumstances, where entitlement to 
compensation has already been established and an increase in 
the disability evaluation is at issue, it is the present 
level of disability that is the primary concern.  Francisco 
v. Brown, 7 Vet.App. 55, 58 (1994).  However, in those cases 
where the veteran's claim has been placed in appellate status 
by virtue of disagreement with the initial rating award and 
not yet ultimately resolved is an original claim as opposed 
to a new claim for increase.  Fenderson v. West, No. 96-947 
(U.S. Vet. App. Jan. 20, 1999).  

The veteran in this case has indicated his disagreement with 
the RO's grant of a noncompensable rating with the initial 
grant of service connection in the June 1997 rating decision.  
Thus, the veteran's claim constitutes an original claim.  In 
such cases, the Board notes that separate ratings may be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Id., slip. 
op. at 9.  As will be explained below, based on a review of 
the entire record, it is concluded that the rating granted by 
the decision is appropriate for the entire period at issue. 
See, Id.

At the outset, the Board acknowledges that once a veteran has 
submitted "evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded;" 
the Board has a duty to assist him in developing the facts 
pertinent to his claim.  Waddell v. Brown, 5 Vet.App. 454, 
456 (1993); Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990).  Such duty includes obtaining 
medical records and opinions where indicated by the facts and 
circumstances of the individual case. Littke v. Derwinski, 1 
Vet.App. 90 (1990).  In this regard, the Board notes that 
during the veteran's personal hearing, the veteran's wife 
stated that there are no pertinent treatment records after 
1994 up until May 1997, when the veteran underwent a VA 
examination.  Thus, based on a review of the evidence 
retrieved by the RO in the adjudication of this claim over 
the last several years, the Board is satisfied that the VA 
has fulfilled its duty to assist the veteran in developing 
all facts pertinent to his claim.  

Disability evaluations are determined by the application of 
the VA Schedule of Ratings, which is based on average 
industrial impairment.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1998).  Separate diagnostic codes identify the various 
disabilities.  Due to the recurring nature of the veteran's 
cysts, the RO rated his disability under Diagnostic Code 
7819, pertaining to new benign growths on the skin.  This 
diagnostic code directs the adjudicator to rate skin growths, 
or in this veteran's case, back cysts, under the appropriate 
diagnostic code related to scars or disfigurement.  The 
veteran's back cysts currently are rated under the diagnostic 
code for eczema.  See 38 C.F.R. § 4.118-2, Diagnostic Code 
7806 (1998).  The assignment of a particular diagnostic code 
is "completely dependent on the facts of a specific case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  A change 
in the diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992); see also Tedeschi v. Brown, 7 Vet. 
App. 411, 414 (1995).  

In this case, the Board recognizes that the assignment of a 
rating is a factual determination, see Zink v. Brown, 10 Vet. 
App. 258, 259 (1997) (per curiam affirmed), and that the 
particular facts of this case require consideration of a 
diagnostic code different that the one under which the RO 
rated the veteran's disability.  As Diagnostic Code 7819 
provides that begin new growths of the skin may be rated as 
scars.  In this regard, Diagnostic Code 7804, pertaining to 
tender and painful scars, in the Board's judgment, is 
properly for application in this case. 

The May 1997 VA skin examination showed two cystic nodules 
and two linear scars.  The color slides taken at the 
examination reflect that the nodules are well defined and 
prominent.  At the hearing in March 1999, the veteran's wife 
testified that the veteran experienced a great deal of 
discomfort, tenderness, at the site of the cyst, which 
affected his sleep in bed.  The Board finds this testimony to 
be credible in view of he objective findings shown on 
examination.  

Under Diagnostic Code 7804, a 10 percent evaluation is 
warranted for tender and painful scars substantiated by 
objective findings.  As noted above, the veteran's wife's 
testimony at the recent hearing, coupled with the objective 
findings of the VA examination and the associated 
photographic evidence, shows that it is as likely as not that 
the veteran's cysts are analogous to painful and tender 
scars, as required for a compensable rating under this 
Diagnostic Code.  The evidence does not demonstrate that the 
severity of this disability varied during the relevant time 
period.  Accordingly, a 10 percent evaluation is warranted 
for this entire period.  

The objective findings of record do not support an evaluation 
in excess of 10 percent for the veteran's cysts.  Diagnostic 
Code 7804 does not provide for a rating higher than 10 
percent.  The impact of pain in rating this disability is 
contemplated by the schedular criteria applied and has been 
considered in assigning the compensable evaluation.  In this 
regard, it appears that the discomfort the veteran 
experiences is largely associated with pressure on the cysts, 
such as when lying in bed.  The evidence does not reflect 
that the veteran's cysts present an exceptional or unusual 
disability picture that would warrant the Board's referral to 
the originating agency for consideration of 38 C.F.R. 
§ 3.321(b) (1998). See Spurgeon v. Brown, 10 Vet. App. 194, 
196 (1997).  As to Diagnostic Code 7806, where there is 
evidence of eczema with constant exudation or itching, 
extensive lesions, or marked disfigurement, the disability 
merits a 30 percent evaluation, and eczema with ulcerations 
or extensive exfoliation or crusting, and systemic or nervous 
manifestations, or which is exceptionally repugnant, warrants 
a 50 percent evaluation.  38 C.F.R. 4.118, Diagnostic Code 
7806.  In this respect, the clinical data of record do not 
support a rating of 30 or 50 percent in this case.  Although 
the RO initially granted noncompensable service connection 
under Diagnostic Code 7806, such rating was based on evidence 
of slight itching on a nonexposed or small area.  The 
objective evidence of record simply does not support an 
evaluation in excess of 10 percent under this code for lack 
of data to show any of the symptomatology associated with the 
rating criteria for a 30 or 50 percent evaluation.  Thus, in 
this respect, an evaluation higher than 10 percent under 7806 
is not warranted.

Overall, therefore, the Board concludes that the veteran's 
service-connected multiple cysts of the back warrant an 
evaluation of 10 percent under Diagnostic Codes 7819, 7804 
during the entirety of the applicable period. 

ORDER

Entitlement to an evaluation of 10 percent for cysts of the 
back is granted subject to the controlling law and 
regulations concerning the payment of monetary benefits.




		
	Steven L. Keller
	Member, Board of Veterans' Appeals



 

